STATE OF HAWAI`I, Plaintiff-Appellee,
v.
DOMINIC LOUIS KEOLA GOMES, Defendant-Appellant.
No. 29620.
Intermediate Court of Appeals of Hawaii.
November 12, 2009.
On the briefs:
Setsuko Regina Gormley, Deputy Public Defender, for Defendant-Appellant.
Anne K. Clarkin, Deputy Prosecuting Attorney, for Plaintiff-Appellee.

SUMMARY DISPOSITION ORDER
NAKAMURA, C.J., WATANABE and LEONARD, JJ.
Defendant-Appellant Dominic Louis Keola Gomes (Gomes) appeals the amended judgment entered on January 6, 2009 in the District Court of the First Circuit, Honolulu Division (District Court).[1] Gomes was convicted of Excessive Speeding, in violation of Hawaii Revised Statutes (HRS) § 291C-105(a)(1) (Supp. 2007).
On appeal, Gomes contends that: (1) the District Court abused its discretion by denying his Motion to Compel; and (2) the District Court erred by convicting him because the State failed to introduce sufficient evidence to establish the accuracy of the laser gun used in the case.
Upon careful review of the record and the briefs submitted by the parties and having given due consideration to the arguments advanced and the issues raised by the parties, we resolve Gomes's points of error as follows:
The State failed to adduce evidence that the laser gun was tested according to the manufacturer's recommended procedures in order to establish sufficient foundation for the laser gun reading. State v. Assaye, No. 29078, 2009 WL 3112426, at 6-11 (Hawai`i Sept. 30, 2009). Without the laser gun reading, there was insufficient evidence to convict Gomes of Excessive Speeding. We need not address Gomes's other point of error.
For this reason, the District Court's January 6, 2009 judgment is reversed.
NOTES
[1]  The Honorable Randal Shintani presided.